
	
		II
		111th CONGRESS
		1st Session
		S. 514
		IN THE SENATE OF THE UNITED STATES
		
			March 3, 2009
			Mr. Akaka introduced the
			 following bill; which was read twice and referred to the
			 Committee on Veterans'
			 Affairs
		
		A BILL
		To amend title 38, United States Code, to enhance
		  vocational rehabilitation benefits for veterans, and for other
		  purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Veterans Rehabilitation and Training
			 Improvements Act of 2009.
		2.Subsistence allowance
			 for veterans participating in a program of rehabilitation
			(a)Modification of
			 amount of subsistence allowanceSubsection (b) of section 3108 of
			 title 38, United States Code, is amended to read as follows:
				
					(b)Except as
				otherwise provided in this section, the amount of the subsistence allowance to
				be paid to a veteran under this chapter for a month during which the veteran
				participates in a rehabilitation program under this chapter shall be the amount
				equal to the national average of the amount of basic allowance for housing
				payable under section 403 of title 37 for that month for a member of the
				uniformed services in pay grade E–5 with or without dependents, as
				applicable.
					.
			(b)Effective
			 dateThe amendment made by subsection (a) shall take effect on
			 October 1, 2009, and shall apply with respect to subsistence allowances payable
			 under chapter 31 of title 38, United States Code, for months beginning on or
			 after that date.
			3.Reimbursement
			 for costs of participation in a program of rehabilitation following successful
			 completion of program of rehabilitationSection 3108 of title 38, United States
			 Code, is amended by adding at the end the following new subsection:
			
				(j)(1)The Secretary may,
				under such regulations as the Secretary shall prescribe for purposes of this
				subsection, pay to each veteran who successfully completes participation in a
				rehabilitation program under this chapter an amount to reimburse the veteran
				for costs incurred by veteran as a direct consequence of participation in the
				program. The costs for which payment may be made under this subsection may
				include child care expenses, costs for clothing for interviews for employment,
				and such other costs as the Secretary may prescribe in such regulations. The
				amounts payable in reimbursement for any such costs shall be the amounts
				determined in accordance with such regulations.
					(2)Any payment of costs in reimbursement
				of a veteran under this subsection is in addition to the subsistence allowance
				payable to the veteran under this
				section.
					.
		4.Repeal of limitation
			 on number of veterans enrolled in programs of independent living services and
			 assistanceSection 3120 of
			 title 38, United States Code, is amended—
			(1)by striking
			 subsection (e); and
			(2)by redesignating
			 subsection (f) as subsection (e).
			
